DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

*Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).*
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 1: Ineligible.
The broadest reasonable interpretation of the claim encompasses a computer system (e.g., hardware such as processor and memory) that determines if a transaction is properly accepted or rejected. The system is directed to a machine, which is a statutory category of invention (Step 1: YES).
The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of detect a triggering condition for processing a claim; collect user and broker information for processing the claim; convert the information from a first computer-readable format to a second computer-readable format to yield converted information; validate the converted information based on corresponding digital signatures associated with the converted information to yield validated information; generate claim state objects based on the validated information, the claim state objects being used by each node of the distributed ledger system to execute a smart contract for processing the claim; receive one or more updated claim state objects from a second network node reflecting updated processing status of the claim, the one or more updated claim state objects being used by each node of the distributed ledger system to execute the smart contract for processing the claim; and process the claim based on results of execution of the smart contract using the one or more updated claim state objects.    These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind or via manual human activity, but for the recitation of generic computer components.  That is, other than reciting system, computer-readable instructions, and processor, nothing in the claim precludes the limitations from practically being performed in the human mind or by organizing human activity.  These limitations are mental processes or organizing human activities (Step 2A1-Yes).
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a computer to perform the steps. The system, computer-readable instructions, and processor in the steps are recited at a high level of generality.  These generic limitations no more than mere instructions to apply the exception using generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements of (system, computer-readable instructions, and processor) in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.
The analysis above applies to all statutory categories of the invention including claims 10 and 19.
Claim 2 recites wherein the triggering condition includes detection of a user terminal within a facility associated with the first network node at a first time and a determination that the user terminal is no longer present at the facility at a second time that is after the first time.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 3 recites wherein the first computer-readable format is Electronic Data Interchange (EDI) format and the second computer-readable format is JSON.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.

Claim 4 recites wherein the information includes user identifying information and user insurance information for processing the claim.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 5 recites wherein the first node is associated with a service provider for which the claim is being processed.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 6 recites wherein the second network node is associated with a broker entity providing claim coverage for a user associated with the claim.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 7 recites wherein the one or more processors are configured to execute the computer-readable instructions to process the claim by completing a cardless transaction using a financial account of a provider associated with the first network node and at least one of a financial account of an insurance provider associated with the second network node and a financial account of a user who is a party to the claim.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 8 recites wherein the claim status indicates one of a complete or partial payment for the claim by an entity associated with the second network node.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 9 recites wherein the claim is for a dental procedure provided by a provider associated with the first network node.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.

Claim 11 recites wherein the triggering condition includes detection of a user terminal within a facility associated with the first node at a first time and a determination that the user terminal is no longer present at the facility at a second time that is after the first time.  This limitation is also part of the abstract idea identified in claim 10, and is similarly rejected under the same rationale as claim 10, supra.
Claim 12 recites wherein the first computer-readable format is Electronic Data Interchange (EDI) format and the second computer- readable format is JSON.   his limitation is also part of the abstract idea identified in claim 10, and is similarly rejected under the same rationale as claim 10, supra.
Claim 13 recites wherein the information includes user identifying information and user insurance information for processing the claim.  his limitation is also part of the abstract idea identified in claim 10, and is similarly rejected under the same rationale as claim 10, supra.
Claim 14 recites wherein the first node is associated with a service provider for which the claim is being processed.  This limitation is also part of the abstract idea identified in claim 10, and is similarly rejected under the same rationale as claim 10, supra.
Claim 15 recites wherein the second node is associated with a broker entity providing claim coverage for a user associated with the claim. This limitation is also part of the abstract idea identified in claim 10, and is similarly rejected under the same rationale as claim 10, supra.
Claim 16 recites wherein the one or more processors are configured to execute the computer-readable instructions to process the claim by completing a cardless transaction using a financial account of a provider associated with the first node and at least one of a financial account of an insurance provider associated with the second node and a financial account of a user who is a party to the claim.  This limitation is also part of the abstract idea identified in claim 10, and is similarly rejected under the same rationale as claim 10, supra.
Claim 17 recites wherein the claim status indicates one of a complete or partial payment for the claim by an entity associated with the second node.  This limitation is also part of the abstract idea identified in claim 10, and is similarly rejected under the same rationale as claim 10, supra.
Claim 18 recites wherein the claim is for a dental procedure provided by a provider associated with the first node.    This limitation is also part of the abstract idea identified in claim 10, and is similarly rejected under the same rationale as claim 10, supra.
Claim 20 recites wherein the triggering condition includes detection of a user terminal within a facility associated with the first node at a first time and a determination that the user terminal is no longer present at the facility at a second time that is after the first time.    This limitation is also part of the abstract idea identified in claim 10, and is similarly rejected under the same rationale as claim 10, supra.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jette, US 11288736, 3/2022, G06Q40/025, discloses a validator for new claims (Claim 18). 
Leise, US 20210342946, 11/2021, G06Q40/08, disclose smart contract for insurance claims (Para. 42). 
Floyd, US 10777879, 09/2020, discloses updating smart contracts for insurance claims. 
Bennett, US 20200353937, 11/2020, B60W40/09, discloses updates to smart contracts (Para. 54). 
Salles, US 20200394915, G08G1/16, 12/2020, discloses updates to smart contract
Call, US 10949926, 3/2021, G06Q40/08, discloses subrogation for insurance claims (Fig. 6). 
Miyamoto, US 20200142984, 5/2020, G06F17/30371, discloses a fraud prevention smart contract system with updates (Para. 44). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M DUCK whose telephone number is (469)295-9049.  The examiner can normally be reached on MON-FRI: 8AM – 5 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

	/BRANDON M DUCK/               Examiner, Art Unit 3698